Case 4:19-cv-05398-JST Document 52-10 Filed 10/23/20 Page 1 of 3




                                                    EXHIBIT A
        Case 4:19-cv-05398-JST Document 52-10 Filed 10/23/20 Page 2 of 3
                       LAPKOFF & GOBALET DEMOGRAPHIC RESEARCH, INC.
                                                                                                         www.Demographers.com

                                              Shelley Lapkoff, PhD • 4367 Short Hill Rd., Oakland, CA 94605-4646 • (510) 435-2453
                     Jeanne Gobalet, PhD • 22361 Rolling Hills Rd., Saratoga, CA 95070-6560 • (408) 725-8164 • cell (408) 966-5902



                                           Shelley Lapkoff, Ph.D.
                                               Demographer
                              Lapkoff & Gobalet Demographic Research, Inc.
                                      Lapkoff@demographers.com


President and Principal, Lapkoff & Gobalet Demographic Research, Inc., since 1992, and founder and
owner of Lapkoff Demographic Research before that.

Lecturer, University of California, Berkeley, Demography Department, 1995 and 2001.

Education and Honors
Ph.D. Demography, University of California, Berkeley, 1988
M.A. Economics, University of California, Berkeley
A.B. Economics, With Honors, University of Maryland
Guest Lecturer, Business School, University of California, Berkeley
NICHHD Training Grant, University of California, Berkeley, 1984-86
University of California Graduate Fellowship, 1982-84

Political Redistricting Experience
Since 1990, Dr. Lapkoff has provided demographic assistance to many jurisdictions making the change
from at-large to by-district election of governing board members. In connection with these projects, she
has made many public presentations involving redistricting. She has provided expert testimony and
litigation support in a variety of cases involving political districting and redistricting.
Attended Maptitude Redistricting training course (2011). Caliper Corporation’s three-day course
covering GIS redistricting and mapping.

Papers and Professional Presentations
Political Districting
“Who Must Elect by District in California? A Demographer’s Perspective on Methods for Assessing
Racially Polarized Voting,” with Shelley Lapkoff. Chapter 18 in Emerging Techniques in Applied
Demography, Hoque, M. Nazrul, Potter, Lloyd B. (Eds.), 2015.
“How much is enough and how much is too much? Measuring Hispanic political strength for
redistricting purposes," with Jeanne Gobalet, 2012 Population Association of America Annual Meeting.
"Voting Rights Act Issues in Political Redistricting," with Jeanne Gobalet, 1993 Population Association
of America Annual Meeting.
Invited Speaker, "Demographers and the Legal System," International Conference on Applied
Demography, Bowling Green University, 1992.
"Changing from At-large to District Election of Trustees in Two California Community College Districts:
A Study of Contrasts," with Jeanne G. Gobalet, Applied Demography, August 1991.

School and Child Demography
“Who Attends Private Schools?” with Magali Barbieri and Jeanne Gobalet, 2014 Applied Demography
Conference, San Antonio, TX.
“Measuring Variations in Private School Enrollment Rates Using ACS Estimates,” with Magali Barbieri
and Jeanne Gobalet, 2014 American Community Survey Users Conference, Washington, DC.



                                                                                                                                     1
        Case 4:19-cv-05398-JST Document 52-10 Filed 10/23/20 Page 3 of 3



"Five Trends for Schools," Educational Leadership, March 2007, Volume 64, No. 6, Association for
Supervision and Curriculum Development (with Rose Maria Li).
“Studies in Applied Demography,” Session Organizer at the 2006 Population Association of America
Annual Meeting.
“California’s Changing Demographics: How New Population Trends Can Affect Your District,” 2004
California School Boards Association Annual Meeting.
Panelist, “School Demography” session, 2004 Southern Demographic Association Annual Meeting.
“Where Have All the Children Gone?” Poster, 2004 Population Association of America Annual Meeting.
“Using Child-Adult Ratios for Estimating Census Tract Populations,” 1996 Population Association of
America Annual Meeting.
“How to Figure Kids,” American Demographics, January 1994.
“Neighborhood Life Cycles,” 1994 Population Association of America Annual Meeting.
"Enrollment Projections for School Districts," Applied Demography, Spring 1993.
"Projecting Births in a California School District," 1993 Population Association of America Annual
Meeting.
"School District Demography," Session Organizer and Chair, 1994 Population Association of America
Annual Meeting.
"School District Demography," Roundtable Luncheon Organizer, 1992 Population Association of
America Annual Meeting.
"National Demographic Trends," presentation to the National Association of Business Economists, 1990.
"Demographic Trends and Long-range Enrollment Forecasting," presentation at the Redwood Leadership
Institute, Sonoma County, California, 1990.
"Projections of Student Enrollment in the Pleasanton Unified School District," 1989 Population
Association of America Annual Meeting.


General Demography
“Forecast of Emeritus Faculty/Staff Households on a University Campus,” with Jeanne Gobalet, 2000
Population Association of America Annual Meeting.
“Communicating Results: Practical Approaches Suited to Decision-Oriented Audiences,” Panelist. 2000
Population Association of America Annual Meeting.
“Fiscal Impacts of Demographic Change: Focus on California,” Session Organizer and Chair. 1995
Population Association of America Annual Meeting.
Discussant for "Evaluating the Accuracy of Population Estimates and Projections," 1992 Population
Association of America Annual Meeting.
"Intergenerational Flows of Time and Goods: Consequences of Slowing Population Growth," with
Ronald Lee, Journal of Political Economy, March 1988.
"A Research Note on Keyfitz' 'The Demographics of Unfunded Pension'," European Journal of
Population, July 1991.
"Pay-as-you-go Retirement Systems in Nonstable Populations," Working Paper, U.C. Berkeley
Demography Group, 1985.
"Assessing Long-run Migration Policy as a Solution to the Old Age Dependency Problem," paper
presented at the 1985 Population Association of America Annual Meeting
